Bartch, J.:
In this case tbe plaintiff made an application for tbe issuance of a writ of certiorari to review tbe action of defendant by which it revoked tbe license of tbe plaintiff to sell liquors in the city of Ephraim. Tbe court issued the writ, and after return made, upon bearing, adjudged tbe action of the defendant in revoking tbe license to be void, and thereupon tbe defendant appealed. It appears from tbe record that on February 24, 1896, tbe appellant granted to tbe respondent a retail liquor license for tbe period of three months, commencing on tbe 11th day of .March following; that he paid into tbe city treasury for said license tbe sum of $150; that under said license the respondent carried on tbe business of a retail liquor' dealer from the 11 tb to tbe 21st day of March, 1896, when tbe license was declared revoked, without having previously preferred charges against the respondent, or baying cited him to appear and show cause why tbe license should not be revoked, — tbe respondent, however, having been notified by tbe mayor of tbe city of tbe intention of tbe appellant to consider tbe matter of bis license, and that be might attend tbe meeting of tbe city council and be beard, if he so desired.
Counsel for tbe appellant insists that tbe action of tbe city council was authorized by tbe law, and that ¡the court erred in its judgment annulling said action. Tbe statute law material in the decision of this case is found in chapter 52, p. 57, Sess. Laws 1892. Section 1, which is an amendment to section 2158, Comp. Laws Utah 1888,. referring to tbe granting of licenses for tbe sale of liq*150uors, among other things provides “that any application for such license may be refused for good cause, in the discretion of the city council or county court. * • * *” Section 2, which is an amendment to section 2169, Comp. Laws Utah 1888, relating to revocation of liquor licenses, provides that “the county court or the city council may revoke any license granted to the keeper of saloons, tippling houses, dram shops, or for the selling or giving away of any intoxicating drink or malt liquors, within the city or county, whenever, in the judgment of the court or city council, such action may be necessary to the peace and good order of any precinct in the county or of the city.” The sections amended by the act of 1892 are both portions of the general law ¿-elating to intoxicating liq-ors. Both are applicable to each city and county in the state, and must be considered in determining the legislative intent respecting the revocation of liquor licenses. It will be noticed that under the first section of the act of 1892 the city council or county court may, in their discretion, for good cause, refuse to grant such a license to any applicant, but it appears that they have no power to arbitrarily deny an application.
The statute invests in such court and council a legal discretion, which must be exercised in a reasonable, and not a wilful, manner, and only for cause can a license be withheld. Therefore the action by which a license is granted or withheld must be based upon such relevant facts as may come before the body which is called upon to act. If, then, those sitting to administer the law, upon lawful application therefor, can only refuse a license for cause, and must determine each case upon relevant facts, and exercise a sound discretion, can they revoke such license at mere will? Counsel for the appellant insists that section 2, above quoted, confers such power. We 'do not think this position tenable. Under such a con*151struction tbe two sections would be in conflict witb each, -other, or, ratber, tbe effect and operation of tbe one would avoid and annul tbe effect and operation of tbe other, because, under tbe first section, upon application therefor, unless giood cause existed for refusing, tbe license would have to be granted, and under the second it might be immediately revoked without cause. This would be unreasonable. The two sections must be construed together, and effect given to both, if possible; and, when tbe second section is considered witb .the first, its clear meaning is that tbe county court or city council may revoke any such license whenever, in their judgment, such revocation becomes necessary to tbe peace and good ■order of tbe public, but their judgment must be based on the existence of such relevant facts as show some cause and necessity for their action. Tbe sale of intoxicating liquors as a beverage is one of many things things which affect tbe public morals, and whether licenses should be granted, and how they should be granted and revoked, are legislative questions. Those who sit to .administer the law should administer it fairly. Where ;a thing is to be done for cause, in the exercise of discretion, the law intends a sound discretion, and that the action be based upon the merits of the case as shown by the facts in relation to it. The statute law under consideration vests in the county court and city council a large discretion, which should be exercised primarily for the public good, and secondarily for private interests. It is admitted in this case that the license was regularly granted according to law, and there is nothing to show that the respondent had in fact violated the law or the ■city ordinances. Nor does the record contain any facts ■or show any cause which were sufficient to authorize the revocation. The action of the council was therefore with*152out its jurisdiction and void, and the district court committed no error in setting it aside. The judgment is affirmed.
Zane, C. J., and Minee, J., concur.